PER CURIAM.
This appeal arises out of a suit for wrongful denial of medical insurance benefits. The trial court entered summary final judgment in favor of the defendant, Union Benefit Life Insurance Company, and against the plaintiff, Bernice Harper, on grounds that Harper had accepted a rescission of her policy by accepting a refund check which represented the premiums she had paid on the policy. Harper appeals and we reverse.
In our opinion there remained issues of fact which precluded summary judgment, the issues being:
1. Whether Harper intended to rescind the policy by accepting a check.
2. Whether Harper knew that cashing the refund check would result in a rescission of the policy.
We reverse and remand for further proceedings consistent herewith.
GUNTHER and GARRETT, JJ., and WALDEN, JAMES H. (Retired), Associate Judge, concur.